Exhibit 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated February 4, 2016 (this
“Agreement”), is made by and among Financial West Group, member FINRA/SIPC (the
“Assignor”), Merriman Capital, L.P. (the “Assignee”), and Globalstar, Inc., a
Delaware corporation (the “Company”).
WITNESSETH:
WHEREAS, the Assignor and the Company have entered into an Engagement Letter,
dated August 7, 2015, a copy of which is attached hereto as Exhibit A (the
“Engagement Letter”) (unless otherwise defined herein, capitalized terms shall
be used herein as defined in the Engagement Letter); and
WHEREAS, the Assignor wishes to assign all of its rights, title, interests,
duties and obligations in, to and under the Engagement Letter, and the Assignee
wishes to assume the Assignor’s rights, title, interests, duties and obligations
in, to and under the Engagement Letter;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.    The Assignor hereby assigns, transfers and conveys to the Assignee all of
such Assignor’s rights, title, interests, duties and obligations in, to and
under the Engagement Letter; provided, however, that the Assignor shall retain
all rights, title and interests in and to the indemnification provisions set
forth in Attachment A to the Engagement Letter insofar as they may relate to
Liabilities which arise during or are attributable to any period prior to the
date of this Agreement.
2.    The Assignee hereby assumes all of the Assignor’s rights, title and
interests in, to and under the Engagement Letter, and hereby assumes and agrees
to perform and discharge, as the same shall become due, all duties and
obligations of the Assignor under the Engagement Letter, but only such duties
and obligations which arise during and are attributable to the period on and
after the date of this Agreement (it being hereby acknowledged and agreed that
the Assignee shall not be liable for any duties or obligations of the Assignor
insofar as they may relate to any period prior to the date of this Agreement,
all of which duties and obligations shall remain with the Assignor). For the
avoidance of doubt, all indemnified Liabilities under the terms of the
Engagement Letter which arise during or are attributable to any period prior to
the date of this Agreement shall remain with the Assignor and shall not be
assigned to the Assignee pursuant to this Agreement, and the Assignee shall have
no liability therefor.
3.    The Assignor, the Assignee and the Company hereby agree on demand to make,
execute, acknowledge and deliver any and all further documents, if any,
reasonably required to evidence or in any manner perfect the transfer of all
rights, title, interests, duties and obligations of the Assignor under the
Engagement Letter to the Assignee.
4.    The Company hereby consents to the assignment and assumption effected
pursuant to this Agreement.
5.    This Agreement may be executed and delivered (including by facsimile
transmission) by the parties hereto and thereto in one or more counterparts, and
by the different parties hereto and thereto in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement or consent.
6.    This Agreement may not be assigned by operation of law or otherwise
without the express written consent of the Assignor, the Assignee and the
Company (which consent may be granted or withheld in the sole discretion of such
party).
7.    This Agreement shall be binding upon and inure solely to the benefit of
the parties hereto and their permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity, any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
8.    This Agreement may not be amended or modified except (a) by an instrument
in writing signed by, or on behalf of, the Assignor, the Assignee and the
Company or (b) by a waiver pursuant to Section 9 below.
9.    Any of the Assignor, the Assignee, or the Company may (a) extend the time
for the performance of any of the obligations or other acts of the other
parties, (b) waive any inaccuracies in the representations and warranties of the
other parties contained or referred to herein or in any document delivered by
the other party pursuant hereto or (c) waive compliance with any of the
agreements of the other parties or conditions to such party's obligations
contained or referred to herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
such rights.
10.    If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any applicable law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.
11.    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of California applicable to contracts executed in and to
be performed in that State (without regard to conflicts of law provisions
thereof).
12.    This Agreement is executed pursuant to the Engagement Letter, and is
therefore subject to, shall be governed entirely in accordance with, and is
entitled to the benefits of all of the representations, warranties, covenants,
obligations, agreements, terms and conditions set forth in, the Engagement
Letter. This Agreement is intended only to effect the assignment and assumption
of the rights, title, interests, duties and obligations of the Assignor under
the Engagement Letter as set forth in Sections 1 and 2 of this Agreement to the
Assignee. Notwithstanding any other provision herein to the contrary, nothing
contained in this Agreement shall in any way supersede, modify, replace, amend,
change, rescind, waive, exceed, expand, enlarge, reduce or in any way affect the
provisions, including the representations, warranties, covenants, obligations,
agreements, terms and conditions of the Assignor, the Assignee and the Company,
or in general any of the rights and remedies of the Assignor, the Assignee and
the Company thereunder or with respect thereto, set forth in the Engagement
Letter, including, without limitation, the indemnification provisions set forth
in Attachment A to the Engagement Letter. Without limiting the generality of the
foregoing, the parties hereto expressly acknowledge and affirm the
indemnification provisions set forth in Attachment A to the Engagement Letter.
[Signature Page Follows]
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.
ASSIGNOR:
FINANCIAL WEST GROUP
By:_/s/ Gene Valentine _________            
Name: Gene Valentine
Title: Chief Executive Officer
ASSIGNEE:
MERRIMAN CAPITAL, L.P.
By:    /s/ Jonathan Merriman        
Name: Jonathan Merriman
Title: Chief Executive Officer


COMPANY:
GLOBALSTAR, INC.
By:    /s/ Timothy E. Taylor        
Name: Timothy E. Taylor
Title: VP, Finance





NY 245600596v1